 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas Rd, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Fax: 866-241-4176
 4   Email: tom@phxfreshstart.com
 5                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF ARIZONA
 6
                                             ) Chapter: 13
 7   In re:                                  )
                                             ) Case No. 2:19-bk-12412-PS
 8   TANA CURRY                              )
                                             ) DEBTOR’S MOTION FOR VOLUNTARY
 9   Debtor                                  ) DISMISSAL OF CHAPTER 13 CASE
                                             )
10
            TANA CURRY(the “Debtor”), by and through undersigned counsel, pursuant to 11
11   U.S.C. § 1307(b) of the Bankruptcy Code, hereby elect to dismiss this Chapter 13 case.
12   Therefore, the Debtors respectfully request that the Court enter an Order dismissing the above
     captioned Chapter 13 proceeding. The Debtor is entitled to dismiss this case because:
13
              1. This case was filed on September 29, 2019 and is a case filed under Chapter 13 of the
14
     Bankruptcy Code.
15            2. This case has not previously been converted under section 706 or 1112 of the
16   Bankruptcy Code.

17            3. The Debtor wants to dismiss her case.
              WHEREFORE, the Debtor respectfully requests that the Court dismiss this case and have
18
     lodged a form of order herewith.
19

20            Dated: March 25, 2021
21                                                        Respectfully submitted:

22                                                        /s/ Tom McAvity     ______
                                                          Tom McAvity, 034403
23
                                                          Phoenix Fresh Start Bankruptcy
24
                                                          4602 E Thomas Rd, Ste S-9
                                                          Phoenix, AZ 85018
25                                                        Phone: 602-598-5075




     Debtor’s Motion to Dismiss
     Case 2:19-bk-12412-PS         Doc 41 Filed 03/25/21 Entered 03/25/21 12:08:25               Desc
                                    Main Document    Page 1 of 2
 1
                                      CERTIFICATE OF SERVICE
 2
            This is to certify that the foregoing was submitted on March 25, 2021 in the United States
 3
     Bankruptcy Court for filing and transmittal of notice of electronic filing to the United States
 4
     Trustee, the Chapter 13 Trustee and the ECF registrants appearing in this case.
 5
            By: /s/Tom McAvity_______________________
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Debtor’s Motion to Dismiss
     Case 2:19-bk-12412-PS         Doc 41 Filed 03/25/21 Entered 03/25/21 12:08:25                 Desc
                                    Main Document    Page 2 of 2
